 EXHIBIT 10.4    

 
Amendment to
The Dow Chemical Company
Executive Supplemental Retirement Plan


 
By authority of the resolution of the board of directors of The Dow Chemical
Company adopted on April 14, 2010, and Article VI of The Dow Chemical Company
Executive Supplemental Retirement Plan (“Plan”), as restated and effective April
14, 2010, Section 6.06 is amended and restated as follows:
 
6.06
Amendment

 
The Board or its delegate may amend or modify the Plan at any time, and the
President, Chief Financial Officer, VPHR, Vice President of Compensation and
Benefits, and Global Director of Benefits, each acting individually, may amend
or modify the Plan at any time.
 
Notwithstanding the foregoing:  (i) an amendment that affects only Section 16
Employees, as defined by the Securities Exchange Act of 1934 and determined by
the Administrator, shall not be valid unless it is adopted or approved by the
Board; (ii) any amendment shall have prospective application only and shall not
reduce or impair a Participant's right to benefits accrued and vested under the
Plan as of the date such amendment is made; and (iii) no amendment of the Plan
shall apply to amounts that were earned and vested (within the meaning of Code
section 409A and regulations thereunder) under the Plan prior to 2005, unless
the amendment specifically provides that it applies to such amounts.  The
purpose of this restriction is to prevent a Plan amendment from resulting in an
inadvertent "material modification" to amounts that are "grandfathered" and
exempt from the requirements of Code section 409A.
 
Each Participant shall receive written notice of the amendment or termination of
the Plan describing the action taken in detail.
 
The authority of the President, Chief Financial Officer, VPHR, Vice President of
Compensation and Benefits, and Global Director of Benefits to amend or modify
the Plan under this Section 6.06 may not be delegated.
 
IN WITNESS WHEREOF, the Company has caused this amended and restated Plan
document to be executed in its name on this 14th day of April, 2010.
 
 
 

   THE DOW CHEMICAL COMPANY

 
 

   By:   /s/ GREGORY M. FREIWALD          Its:  Executive Vice President of
Human Resources,      Aviation & Corporate Affairs

 

 
62

--------------------------------------------------------------------------------

 
